 1    ROBERTA L. STEELE, SBN 188198 (CA)
      MARCIA L. MITCHELL, SBN 18122 (WA)
 2    JAMES H. BAKER, SBN 291836 (CA)
      U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
 3    San Francisco District Office
      450 Golden Gate Ave., 5th Floor West
 4    P.O. Box 36025
      San Francisco, CA 94102
 5    Telephone No. (650) 684-0950
      Fax No. (415) 522-3425
 6    james.baker@eeoc.gov

 7    Attorneys for Plaintiff EEOC

 8
      DOUGLAS M. EGBERT (SBN 265062)
 9    CHRISTOPHER J. TRUXLER (SBN 282354)
      JACKSON LEWIS P.C.
10    400 Capitol Mall, Suite 1600
      Sacramento, California 95814
11    Telephone No. (916) 341-0404
      Fax No. (916) 341-0141
12    douglas.egbert@jacksonlewis.com
      christopher.truxler@jacksonlewis.com
13
      Attorneys for Defendants Schwarz Partners, LP
14    And Packaging Corporation of America
      Central California Corrugated, LLC.
15

16                                   UNITED STATES DISTRICT COURT

17                                   EASTERN DISTRICT OF CALIFORNIA

18
       U.S. EQUAL EMPLOYMENT                              Case No.: 2:20-cv-01948-MCE-CKD
19     OPPORTUNITY COMMISSION,
20                   Plaintiff,                           JOINT RULE 26(f) DISCOVERY PLAN;
                                                          ORDER EXTENDING EXPERT
21                                                        DISCOVERY
              vs.
22
       PACKAGING CORPORATION OF AMERICA
23     CENTRAL CALIFORNIA CORRUGATED,
       LLC, and SCHWARZ PARTNERS, LP,
24
                     Defendants.
25

26           Plaintiff U.S. Equal Employment Opportunity Commission (EEOC) and Defendants
27    Packaging Corporation of America Central California Corrugated, LLC (PCACCC) and Schwarz
28    Partners, LP (Schwarz) (collectively, Defendants), submit this Joint Rule 26(f) Discovery Plan &

JT RULE 26(f) DSC PLAN &
ORDER
                                                         1                       Case No.: 2:20-CV-01948-MCE
 1    [Proposed] Order pursuant to the Court’s Initial Scheduling Order (ECF 3).
 2    I.      DISCOVERY PLAN
 3            A.     What changes should be made in the timing, form, or requirement for
                     disclosures under Rule 26(a), including a statement of when initial disclosures
 4                   were made or will be made.
 5            In accordance with Fed. R. Civ. P. 26(a), the EEOC and Defendants intend to, and stipulate
 6    to exchanging Initial Disclosures on May 10, 2021.
 7            B.     The subjects on which discovery may be needed, when discovery should be
                     completed, and whether discovery should be conducted in phases or be limited to
 8                   or focused on particular issues.
 9            The parties do not believe discovery should be conducted in phases. Without waiving any
10    rights to challenge discoverability, admissibility, or otherwise, the Parties anticipate that discovery
11    will be on those subjects related to Plaintiff’s claims and damages, and Defendants’ defenses,
12    including, but are not limited to the following:
13                   Plaintiff
14                   1.      Allegations/reports of racial harassment at Defendants’ facility located in
15    McClellan, California (McClellan Facility), and Defendants’ responses to same;
16                   2.      The relevant personnel records of employees, managers and Human
17    Resources personnel involved in reports or investigations of racial harassment at the McClellan
18    Facility;
19                   3.      The training Defendants provided to their employees, including Human
20    Resources personnel and managers regarding Equal Employment Opportunity laws and policies, and
21    training, guidance or directives related to Title VII;
22                   4.      The corporate relationship between Defendants;
23                   5.      Charging Parties’ damages; and
24                   6.      Relevant company policies, including HR and EEO policies.
25                   Defendants
26                   1.      The Charging Parties’ communications with others regarding their
27                           employment and the facts alleged in the First Amended Complaint (FAC); and
28                   2.      Charging Parties’ medical and employment records, both prior to and after the

JT RULE 26(f) DSC PLAN &
ORDER
                                                               2                     Case No.: 2:20-CV-01948-MCE
 1    facts alleged in the FAC.
 2                   Discovery Scheduling
 3           The Court’s Initial Pretrial Scheduling Order (ECF 3) sets forth the deadlines for the parties
 4    to complete discovery and expert discovery, and to file dispositive motions. The parties calculate
 5    those deadlines as follows:
 6
                                      EVENT                              DEADLINE
 7                        Deadline to complete non-expert         April 1, 2022
                          discovery
 8
                          Deadline for expert witness             May 31, 2022
 9                        disclosures
                          Deadline for rebuttal expert            June 30, 2022
10                        witness disclosures
                          Joint Trial Readiness Report (if        August 1, 2022
11                        no dispositive motions are filed)
12                        Dispositive Motions                     September 28, 2022

13

14           In addition, the Parties propose that the Court set September 14, 2022, as the deadline for

15    the parties to complete expert discovery. Good cause exists for doing so because 1) the Initial

16    Scheduling Order does not currently address this deadline, 2) the proposed deadline will not affect

17    any other deadlines in the case, and 3) this proposed deadline will encourage the Parties to complete

18    all expert discovery before dispositive motions, thus avoiding the potential for expert discovery to

19    disrupt the dispositive motion briefing schedule.

20           C.      Any issues about disclosure, discovery, or preservation of electronically stored
                     information, including the form or forms in which it should be produced.
21

22                   1.       Preservation of ESI

23           The parties met and conferred pursuant to Fed. R. Civ. P. 26(f) regarding reasonable and

24    proportionate steps taken to preserve potentially relevant ESI. The Parties continue to explore the

25    existence of custodians and systems containing ESI. Plaintiff has proposed that the parties enter into

26    an ESI Stipulation and Order. The parties will continue these discussions.

27                   2.       Discovery and Form of Production

28           The parties will conduct, serve, and respond to discovery in accordance with the Federal


JT RULE 26(f) DSC PLAN &
ORDER
                                                              3                        Case No.: 2:20-CV-01948-MCE
 1    Rules of Civil Procedure and Local Rules. Discussions relating to what search and review
 2    methodology each party will employ for potentially relevant ESI are ongoing. The EEOC provided
 3    Defendants with its written specifications to produce discovery in accordance with industry
 4    standards for the Relativity platform. The parties are meeting and conferring concerning the form of
 5    Defendants’ production, and to the nature and extent of the E-discovery to be completed ahead of
 6    ADR.
 7           D.      Any issues about claims of privilege or of protection as trial-preparation
                     materials, including – if the parties agree on a procedure to assert these claims
 8                   after production – whether to ask the court to include their agreement in an
                     order under Federal Rule of Evidence 502.
 9
10                   1.      Preservation of ESI
11           The parties agree and stipulate that the following categories of documents shall be excluded
12    from privilege logs:
13                   Attorney-client privilege:
14                           (a)    Communications between Defendants’ in-house or outside counsel (or
15                                  among them) that post-date the filing of the Complaint;
16                           (b)    Communications between Defendants’ in-house or outside counsel
17                                  (and Defendants’ management personnel) that post-date the filing of
18                                  Mr. Calloway’s Charge of Discrimination (which includes
19                                  communications in reference to Mr. Damon Douglas or Mr. Lyles that
20                                  post-date Mr. Calloway’s Charge);
21                           (c)    Communications between EEOC employees and Mr. Calloway, Mr.
22                                  Lyles or Mr. Damon Douglas after September 28, 2019; and
23                           (d)    Communications between or amongst EEOC enforcement (i.e.
24                                  investigation) staff and EEOC legal staff that post-date the filing of
25                                  Mr. Calloway’s Charge of Discrimination (which includes
26                                  communications in reference to Mr. Douglas or Mr. Lyles that post-
27                                  date Mr. Calloway’s Charge).
28    ///

JT RULE 26(f) DSC PLAN &
ORDER
                                                           4                        Case No.: 2:20-CV-01948-MCE
 1                   Attorney work product:
 2                           (a)     Documents created by Defendants’ outside or in-house counsel that
 3                                   post-date the filing of Mr. Calloway’s Charge of Discrimination; and
 4                           (b)     Documents created by EEOC attorneys that post-date the filing of
 5                                   Mr. Calloway’s Charge of Discrimination (which includes documents
 6                                   created in reference to Mr. Lyles or Mr. Douglas that post-date
 7                                   Mr. Calloway’s Charge).
 8                   2.      Fed. R. Evid. 502(d) Inadvertent Productions
 9           The parties are meeting and conferring regarding a Fed. R. Evid. 502(d) Stipulation and
10    Order and the treatment of inadvertently produced documents. In accordance with Fed. R. Evid.
11    502(d), the parties do stipulate that the production of privileged or work-product protected
12    documents or electronically stored information, whether inadvertent or otherwise, is not a waiver of
13    the privilege or protection from discovery in this case or in any other federal or state proceeding.
14    The parties further agree that this stipulation shall be interpreted to provide the maximum protection
15    allowed by Fed. R. Evid. 502(d).
16           E.      What changes should be made in the limitations on discovery imposed under
                     these rules or by local rule, and what other limitations should be imposed.
17

18           The parties agree that it would be beneficial to engage in early ADR through private
19    mediation after targeted discovery. The parties agree to limit discovery to written discovery until the
20    completion of ADR and agree that each party shall serve no more than 35 separate requests for
21    production of documents prior to completing ADR. The parties do not currently anticipate seeking
22    other discovery limitations. The parties agree to meet and confer, and attempt to achieve a joint
23    resolution, regarding all discovery disputes before seeking judicial intervention.
24           The parties continue to meet and confer concerning the collection and format of ESI
25    produced in discovery. There are no current discovery disputes.
26           F.      Any other orders that the court should issue under Rule 26(c) or under Rule
                     16(b) and (c).
27

28           None at this time.

JT RULE 26(f) DSC PLAN &
ORDER
                                                            5                        Case No.: 2:20-CV-01948-MCE
 1    II.    SETTLEMENT AND ADR
 2           The parties are willing to participate in private mediation following limited and tailored
 3    discovery, the scope and nature of which is being negotiated. The parties anticipate completing
 4    ADR by September 30, 2021.
 5                                          [PROPOSED] ORDER
 6           Therefore, the Parties hereby stipulate to and request that the Court order the following relief:
 7           1.     The deadline to complete expert discovery shall be September 14, 2022.
 8           Respectfully Submitted,
 9
      Dated: April 22, 2021                                /s/ James H. Baker
10                                                        James H. Baker
                                                          Trial Attorney
11                                                        U.S. EQUAL EMPLOYMENT
                                                          OPPORTUNITY COMMISSION
12                                                        Attorneys for Plaintiff
13

14    Dated: Authorized on April 22, 2021                  /s/ Douglas Egbert
                                                          Douglas Egbert
15                                                        Partner
                                                          JACKSON LEWIS P.C.
16                                                        Attorneys for Defendants
17

18                                                  ORDER
19           In accordance with the foregoing stipulation of the Parties, and good cause appearing, the
20    deadline for completion of expert discovery shall be September 14, 2022.
21           IT IS SO ORDERED.
22    Dated: April 28, 2021
23

24

25

26
27

28

JT RULE 26(f) DSC PLAN &
ORDER
                                                           6                        Case No.: 2:20-CV-01948-MCE
